United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                     July 11, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 06-51581
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

CURTIS WAYNE CLEVELAND,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 5:05-CR-193-ALL
                       --------------------

Before JOLLY, CLEMENT, and OWEN, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Curtis Wayne

Cleveland presents arguments that he concedes are foreclosed by

United States v. Daugherty, 264 F.3d 513, 518 (5th Cir. 2001),

which rejected a Commerce Clause challenge to the felon-in-

possession-of-a-firearm statute, 18 U.S.C. § 922(g).     The

Government’s motion for summary affirmance is GRANTED, and the

judgment of the district court is AFFIRMED.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.